Exhibit 10.6

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is entered into as of April 23, 2013, to be
effective upon completion of the initial public offering (“IPO”) of Hannon
Armstrong Sustainable Infrastructure Capital, Inc., a Maryland corporation (the
“Company”), by and among the Company and the persons listed on Schedule I hereto
(such persons, in their capacity as holders of Registrable Securities (as
defined herein), the “Initial Holders” and each, an “Initial Holder”).

RECITALS

WHEREAS, in connection with the IPO of shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), the Company and Hannon Armstrong
Sustainable Infrastructure Capital, L.P., a Delaware limited partnership (the
“Operating Partnership”), have concurrently engaged in certain formation
transactions (the “Formation Transactions”), pursuant to which the Initial
Holders have concurrently received Common Stock and/or common units of limited
partnership interest in the Operating Partnership (including LTIP Units (as
defined herein)) (the “Common OP Units”) as set forth opposite each Initial
Holder’s name on Schedule I;

WHEREAS, upon the terms and subject to the conditions contained in the Operating
Partnership Agreement (as defined below), Common OP Units will be redeemable for
cash or, at the Company’s option, exchangeable for shares of Common Stock,
beginning 180 days following the Company’s IPO for the MissionPoint Parties (as
defined herein) and one-year for the non-MissionPoint Party Holders; and

WHEREAS, in connection with the Formation Transactions, the Company has agreed
to grant the Holders (as defined herein) the registration rights set forth in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.



--------------------------------------------------------------------------------

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

“Commission” means the Securities and Exchange Commission.

“Common OP Units” has the meaning set forth in the recitals.

“Common Stock” has the meaning set forth in the recitals.

“Demand Notice” has the meaning set forth in Section 2.1(a).

“Demand Offering” means an underwritten offering of Common Stock pursuant to a
Demand Registration or Underwritten Offering Demand.

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Demand Registration Statement” has the meaning set forth in Section 2.1(a).

“Eligible Assignee” has the meaning set forth in Section 3.4.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority or other successor
organization.

“Formation Transactions” has the meaning set forth in the recitals.

“Fund I” means Mission Point HA Parallel Fund I, LLC.

“Fund II” means MissionPoint HA Parallel Fund II, LLC.

“Fund III” means MissionPoint HA Parallel Fund III, LLC.

“Holder” means (i) any Initial Holder for so long as he, she or it holds
Registrable Securities directly, (ii) any investor in any of Fund I, Fund II or
Fund III to whom Registrable Securities are distributed by a MissionPoint
Initial Holder for so long as such investor holds Registrable Securities, or
(iii) any Eligible Assignee of Registrable Securities who becomes a party to
this Agreement pursuant to Section 3.4 of this Agreement for so long as such
Eligible Assignee holds Registrable Securities.

“Initial Holder” or “Initial Holders” has the meaning set forth in the preamble.

“Indemnified Party” has the meaning set forth in Section 2.10.

“Indemnifying Party” has the meaning set forth in Section 2.10.

 

- 2 -



--------------------------------------------------------------------------------

“IPO” has the meaning set forth in the preamble.

“Liabilities” has the meaning set forth in Section 2.8.

“LTIP Units” has the meaning set forth in the Operating Partnership Agreement.

“Market Value” means, with respect to the Common Stock, the average of the daily
market price for the ten consecutive trading days immediately preceding the
determination date. The market price of the Common Stock for each such trading
day shall be: (i) if the Common Stock is listed or admitted to trading on any
securities exchange or the over-the-counter market, the closing price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day, in either case as reported in the
principal consolidated transaction reporting system, (ii) if the Common Stock is
not listed or admitted to trading on any securities exchange or the
over-the-counter market, the last reported sale price on such day or, if no sale
takes place on such day, the average of the closing bid and asked prices on such
day, as reported by a reliable quotation source designated by the Company, or
(iii) if the Common Stock is not listed or admitted to trading on any securities
exchange or the over-the-counter market and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the Company, or if there shall be no bid and asked prices on such
day, the average of the high bid and low asked prices, as so reported, on the
most recent day (not more than ten days prior to the date in question) for which
prices have been so reported; provided that if there are no bid and asked prices
reported during the ten days prior to the date in question, the Market Value of
the Common Stock shall be determined by the Board of Directors of the Company
acting in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

“MissionPoint” means MissionPoint Capital Partners LLC, an Affiliate of the
Initial Holders.

“MissionPoint Initial Holders” means Fund I, Fund II and Fund III.

“MissionPoint Parties” means the MissionPoint Initial Holders and any Eligible
Assignee of Common OP Units initially held by a MissionPoint Initial Holder.

“Notice and Questionnaire” has the meaning set forth in Section 2.1(b).

“Notice and Questionnaire Response Period” has the meaning set forth in Section
2.1(b).

“Offering” means a Demand Offering or Piggyback Offering.

“Offering Launch Date” for an Offering means the earliest of (i) the date of the
filing a preliminary prospectus (or prospectus supplement) that is intended to
be distributed to potential investors in the Offering, (ii) the public
announcement of the commencement of the Offering or (iii) if applicable, the
entrance into a binding agreement to sell securities being sold in the Offering
to the underwriters for the Offering.

 

- 3 -



--------------------------------------------------------------------------------

“Offering Notice” has the meaning set forth in Section 2.4(a).

“Operating Partnership” has the meaning set forth in the recitals.

“Operating Partnership Agreement” means the Agreement of Limited Partnership of
the Operating Partnership, dated as of April 23, 2013, as the same may be
amended, modified or restated from time to time.

“Piggyback Offering” means an underwritten offering of Common Stock registered
under the Securities Act in connection with which the Holders have Piggyback
Rights pursuant to this Agreement.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Piggyback Rights” has the meaning set forth in Section 2.4(a).

“Registrable Securities” means shares of Common Stock (i) received by an Initial
Holder in the Formation Transactions, (ii) issued or issuable upon exchange of
Common OP Units received by an Initial Holder in the Formation Transactions,
(iii) received by a Holder pursuant to an equity award, granted under a Company
adopted equity incentive plan, consisting of, or based upon, shares of Common
Stock and (iv) any additional shares of Common Stock issued as a dividend or
distribution on, in exchange for, or otherwise in respect of, shares that
otherwise constitute Registrable Securities (including as a result of
combinations, recapitalizations, mergers, consolidations, reorganizations or
otherwise), in each case upon original issuance thereof and at all times
subsequent thereto, including upon the transfer thereof by the Initial Holder or
any subsequent Holder; provided that shares of Common Stock shall cease to be
Registrable Securities with respect to any Holder at the time such shares have
been disposed of pursuant to a registration statement.

“Registration Statement” means a Demand Registration Statement or Resale Shelf
Registration Statement.

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.2(a).

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Rule 415” means Rule 415 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Significant Holder” means any Holder of Registrable Securities that comprise at
least 0.5% of the total outstanding shares of Common Stock on a fully diluted
basis.

 

- 4 -



--------------------------------------------------------------------------------

“Suspension Notice” has the meaning set forth in Section 2.13.

“Suspension Period” has the meaning set forth in Section 2.13.

“Underwritten Offering Demand” has the meaning set forth in Section 2.3(a).

“Underwritten Offering Demand Notice” has the meaning set forth in
Section 2.3(a).

“Underwritten Offering Representative” has the meaning set forth in
Section 2.3(a).

ARTICLE II

REGISTRATION AND OFFERING RIGHTS

Section 2.1. Demand Registration Rights. (a) No earlier than 30 days following
the closing of the Company’s IPO and at any time prior to the date on which the
Company files a Resale Shelf Registration Statement pursuant to Section 2.2,
subject to Section 3.10, any one or more Significant Holder(s) may make a
written request to the Company (a “Demand Notice”) to require the Company to use
all commercially reasonable efforts to prepare and file a shelf registration
statement on Form S-11 or such other form under the Securities Act then
available to the Company (a “Demand Registration Statement”) registering the
offering and resale of Registrable Securities by such Significant Holder(s) on a
delayed or continuous basis pursuant to Rule 415 as further provided in
Section 2.1(c), which Demand Registration Statement shall include all
Registrable Securities of Holders who request such inclusion pursuant to
Section 2.1(b) (a “Demand Registration”).

(b) Within ten Business Days following receipt by the Company of a Demand Notice
and subject to Section 3.10, the Company shall provide all Holders (which
following the written request of any MissionPoint Initial Holder in the Demand
Notice shall include any investor in such MissionPoint Initial Holder to whom
Registrable Securities will be distributed by such MissionPoint Initial Holder
following the expiration of the lock-up agreements entered into in connection
with the Company’s IPO) with a form of Notice and Questionnaire (the “Notice and
Questionnaire”) to be completed by each Holder desiring to have any of such
Holder’s Registrable Securities included in the Demand Registration Statement.
Prior to receiving a Demand Notice, the Company will also provide its then
current form of Notice and Questionnaire to any Holder upon request. The Notice
and Questionnaire shall solicit information from each Holder regarding the
number of Registrable Securities such Holder desires to include in the Demand
Registration Statement and such other information relating to such Holder as the
Company determines is reasonably required in connection with the Demand
Registration Statement, including, without limitation, all information relating
to such Holder required to be included in the Demand Registration Statement or
that may be required in connection with applicable FINRA or other regulatory
filings to be made in connection with the Demand Registration Statement. Subject
to Section 3.10, the Company will include in the Demand Registration Statement
any Registrable Securities requested to be included by any Holder who has
delivered a duly completed and executed Notice and Questionnaire within 20
Business Days of the date on which the Company’s notice to such Holder was
provided (the “Notice and Questionnaire Response Period”); provided that the
Company will use all

 

- 5 -



--------------------------------------------------------------------------------

commercially reasonable efforts to include the Registrable Securities requested
to be included by any Holder that delivers a duly completed and executed Notice
and Questionnaire at least ten days prior to the anticipated effectiveness of
the Demand Registration Statement. Following the distribution of the Notice and
Questionnaire by the Company to all Holders in accordance with Section 2.1(b)
and the effective date of the Demand Registration Statement, the Company shall
no longer be required to prepare or file a Demand Registration Statement for any
Registrable Securities held by a Significant Holder that did not timely and
properly complete and return the Notice and Questionnaire requesting its
Registrable Securities to be included in the effective Demand Registration
Statement; provided that, following the effective date of the Demand
Registration Statement and the receipt of a Demand Notice from a Significant
Holder that did not timely and properly complete and return the Notice and
Questionnaire, the Company shall use all commercially reasonable efforts to
prepare and file a post-effective amendment to the Demand Registration Statement
that includes the Registrable Securities held by such Significant Holder.

(c) Subject to Sections 2.13 and 3.10, the Company shall use all commercially
reasonable efforts to file the Demand Registration Statement on or before the
date that is the latest of (i) if the filing of the Demand Registration
Statement is prohibited by Section 2.1(d), five Business Days following the
expiration of the relevant lock-up agreement; (ii) 60 days following the
Company’s receipt of the Demand Notice; and (iii) ten Business Days following
the date on which the Company files its Quarterly Report on Form 10-Q for the
quarterly period ended June 30, 2013; provided, however, that if the date on
which the Demand Registration Statement must be filed in accordance with the
foregoing provision occurs within the ten Business Day period prior to the date
on which the Company is required to file a Quarterly Report on Form 10-Q or an
Annual Report on Form 10-K with the Commission, the Company shall use all
commercially reasonable efforts to file the Demand Registration Statement within
ten Business Days following the date on which it files such Quarterly Report on
Form 10-Q or Annual Report on Form 10-K with the Commission, which, in each case
shall not count as one of the Company’s permitted suspensions for purposes of
Section 2.13. Subject to Sections 2.13 and 3.10, the Company shall use all
commercially reasonable efforts to cause the Demand Registration Statement to
become effective as promptly as reasonably practicable after the filing thereof.
The Company shall be required to maintain the effectiveness of the Demand
Registration Statement and, subject to Sections 2.13 and 3.10, keep such Demand
Registration Statement continuously effective until either (i) a Resale Shelf
Registration Statement has been declared effective by the Commission, in
accordance with Section 2.2, or (ii) none of the shares of Common Stock covered
by the Demand Registration Statement are Registrable Securities; provided,
further, that, notwithstanding the limitations set forth in Section 2.13, the
Company shall not be required to maintain the effectiveness of the Demand
Registration Statement during the 45-day period beginning on the date on which
the Company is required to file its Annual Report on Form 10-K for the year
ended December 31, 2013 with the Commission unless the Company receives a
written request from a Significant Holder to maintain the effectiveness of the
Demand Registration Statement during such period, in which case the Company
shall use commercially reasonable efforts to maintain such effectiveness during
such period. In the event, that the Company does not maintain the effectiveness
pursuant to the terms of the prior sentence, such action shall not count as one
of the Company’s permitted suspensions for purposes of Section 2.13.

 

- 6 -



--------------------------------------------------------------------------------

(d) In addition to the provisions set forth in Section 2.13, the Company shall
not be obligated to file a Demand Registration Statement during a period when
the Holders are prohibited from selling their Registrable Securities or filing a
registration statement with respect thereto pursuant to lock-up agreements
(including lock-up agreements entered into by Holders in relation to the
Company’s IPO) entered into (or that were required to be entered into) in
connection with any underwritten offering conducted by the Company on its own
behalf or on behalf of selling stockholders, unless the Holders have obtained
the consent of the counterparties to such lock-up agreements.

(e) At any time following the one-year anniversary of the closing of the
Company’s IPO and at a time when a Demand Registration Statement, a Resale Shelf
Registration Statement (as defined herein) or other registration statement
registering the resale of all of a Holder’s Registrable Securities is not
effective, subject to Section 3.10, any one or more Significant Holder(s) may
give a Demand Notice to the Company to require the Company to effect a Demand
Registration pursuant to the terms of this Section 2.1. Any Demand Notice must
specify (A) the Registrable Securities proposed to be registered and (B) the
proposed method of distribution of such Registrable Securities, which may be by
means of an underwritten offering. Subject to Section 2.5, the Company will have
the right to include shares of Common Stock to be sold for its own account or
shares owned by other holders of Common Stock in any Demand Registration
Statement.

Section 2.2. Mandatory Shelf Registration Rights. (a) As soon as practicable
after the date on which the Company first becomes eligible to register the
resale of securities of the Company pursuant to Form S-3 under the Securities
Act (or a similar or successor form established by the Commission), but in no
event later than 45 calendar days thereafter, subject to Section 3.10, the
Company shall prepare and file a registration statement registering the offer
and resale of the Registrable Securities by all Holders on a delayed or
continuous basis pursuant to Rule 415 (the “Resale Shelf Registration
Statement”). The Company will have the right to include shares of Common Stock
or other securities to be sold for its own account or other holders in the
Resale Shelf Registration Statement subject to Section 2.5. Subject to Sections
2.13 and 3.10, the Company shall use all commercially reasonable efforts to
cause the Resale Shelf Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after the filing thereof, and,
subject to Section 2.13, to keep such Resale Shelf Registration Statement (or a
successor registration statement filed with respect to the Registrable
Securities, which shall be deemed to be included within the definition of Resale
Shelf Registration Statement for purposes of this Agreement) continuously
effective for a period ending when all shares of Common Stock covered by the
Resale Shelf Registration Statement are no longer Registrable Securities.

(b) At least 20 Business Days prior to the Company’s anticipated filing of the
Resale Shelf Registration Statement, the Company shall provide notice to the
Holders of such anticipated filing together with a form of the Notice and
Questionnaire to be completed by each Holder desiring to have any of such
Holder’s Registrable Securities included in the Resale Shelf Registration
Statement. The Notice and Questionnaire provided shall solicit information from
each Holder regarding the number of Registrable Securities such Holder desires
to include in the Resale Shelf Registration Statement and such other information
relating to such Holder as the Company determines is reasonably required in
connection with the Resale Shelf Registration

 

- 7 -



--------------------------------------------------------------------------------

Statement, including, without limitation, all information relating to such
Holder required to be included in the Resale Shelf Registration Statement or
that may be required in connection with applicable FINRA or other regulatory
filings to be made in connection with the Resale Shelf Registration Statement.
Any Holder that has not delivered a duly completed and executed Notice and
Questionnaire within 15 Business Days after the Company provides the notice
referred to above will not be entitled to have such Holder’s Registrable
Securities included in the Resale Shelf Registration Statement; provided that,
the Company will use all commercially reasonable efforts to include the
Registrable Securities requested to be included by any Holder that delivers a
duly completed and executed Notice and Questionnaire at least ten days prior to
the anticipated effectiveness of the Resale Shelf Registration Statement. While
the Resale Shelf Registration Statement is effective, within 90 days following
the written request (accompanied by a duly completed and executed Notice and
Questionnaire) of a Holder holding Registrable Securities that were not included
in the Resale Shelf Registration Statement, the Company will file (and use all
commercially reasonable efforts to have become effective promptly thereafter, to
the extent applicable) a post-effective amendment, prospectus supplement or
additional registration statement registering the offering and sale of such
Holder’s Registrable Securities on a delayed or continuous basis pursuant to
Rule 415 (which, following its effectiveness, shall be deemed to be included
within the definition of Resale Shelf Registration Statement for purposes of
this Agreement).

(c) After effectiveness of the Resale Shelf Registration Statement, upon the
written request of an Eligible Assignee (accompanied by a duly completed and
executed Notice and Questionnaire), the Company will promptly either (i) update
the applicable information in the existing Resale Shelf Registration Statement
by post-effective amendment or prospectus supplement thereto in order to permit
such Holder to sell such Holder’s Registrable Securities thereunder or (ii) file
(and use all commercially reasonable efforts to have become effective promptly
thereafter, to the extent applicable) a prospectus supplement or additional
registration statement registering the offering and sale of such Holder’s
Registrable Securities on a delayed or continuous basis pursuant to Rule 415
(which, following its effectiveness, shall be deemed to be included within the
definition of Resale Shelf Registration Statement for purposes of this
Agreement).

(d) Until such time as the Company is no longer required to keep the Resale
Shelf Registration Statement effective pursuant to Section 2.2(a) hereof, the
Company shall not amend or supplement the Resale Shelf Registration Statement to
remove any shares of Common Stock previously included therein pursuant to
Section 2.2 solely because such shares of Common Stock cease to be Registrable
Securities as a result of becoming eligible to be sold by the applicable Holder
thereof pursuant to Rule 144 without regard to the volume limitations thereof.

Section 2.3. Underwritten Offering Rights. (a) At any time while the Resale
Shelf Registration Statement is effective, any one or more Holder(s) may make
written requests for underwritten offerings (a “Underwritten Offering Demand
Notice”) of Registrable Securities included in the Resale Shelf Registration
Statement (each, an “Underwritten Offering Demand”); provided, however, that an
Underwritten Offering Demand may only be made if it relates to Registrable
Securities having a Market Value of at least $25 million on the trading day
immediately preceding the date that the Underwritten Offering Demand Notice is
sent to the Company. The Company shall not be obligated to effect more than one
Underwritten Offering

 

- 8 -



--------------------------------------------------------------------------------

Demand in any consecutive 12 month period. After an Underwritten Offering Demand
Notice is received by the Company, the Company shall promptly provide such
Underwritten Offering Demand Notice to all other Holders, and the Company will
use all commercially reasonable efforts to include in such underwritten offering
any Registrable Securities requested to be included by such other Holders by
notice to the Company provided within five Business Days of the date on which
such notice was provided to such other Holders. Any Underwritten Offering Demand
Notice will specify (i) the Registrable Securities proposed to be sold by such
Holder(s), (ii) the desired Offering Launch Date for the underwritten offering,
which shall not be less than seven (nor more than ten) Business Days following
the date on which the Underwritten Offering Demand Notice is provided to the
Company and (iii) a single Person who shall serve as the representative of the
Holders with respect to the underwritten offering (the “Underwritten Offering
Representative”). Subject to Section 2.5, the Company will have the right to
include shares of Common Stock to be sold for its own account or shares owned by
other holders of Common Stock in an offering pursuant to an Underwritten
Offering Demand.

(b) Upon receiving an Underwritten Offering Demand Notice, the Company shall use
all commercially reasonable efforts to prepare the applicable offering documents
and take such other actions as are set forth in Section 2.6 relating to such
offering in order to permit the Offering Launch Date for such underwritten
offering to occur on the date set forth in the Underwritten Offering Demand
Notice. The Demand Offering Representative shall have the right to determine the
actual Offering Launch Date; provided that, without the Company’s consent, the
Offering Launch Date may not be more than ten Business Days following the date
on which the Underwritten Offering Demand Notice is provided to the Company. The
Company will have the right to select the underwriters (and their roles) in the
offering; provided that such underwriters are reasonably acceptable to the
Demand Offering Representative, and (ii) the Demand Offering Representative, on
behalf of the Holders, will have the right to determine the structure of the
offering and negotiate the terms of any underwriting agreement as they relate to
the Holders, including the number of shares to be sold (if not all shares
offered can be sold at the highest price offered by the underwriters), the
offering price and underwriting discount. The Company will coordinate with the
Demand Offering Representative in connection with the fulfillment of its
responsibilities pursuant to Section 2.6 and will be entitled to rely on the
authority of the Demand Offering Representative to act on behalf of all Holders
with respect to the offering.

(c) In addition to the provisions set forth in Section 2.13, the Company shall
not be obligated to effect, or take any action to effect, an underwritten
offering for which the proposed Offering Launch Date is scheduled to occur
during a period when the Holders are prohibited from selling their Registrable
Securities pursuant to lock-up agreements entered into (or that were required to
be entered into) in connection with any prior underwritten offering conducted by
the Company on its own behalf or on behalf of selling stockholders, unless the
Holders have obtained the consent of the counterparties to such lock-up
agreements. The Demand Offering Representative may revoke an Underwritten
Offering Demand Notice at any time by providing written notice of such
revocation to the Company and, for purposes of determining the number of
Underwritten Offering Demands to which the Holders are entitled, an Underwritten
Offering Demand Notice that was revoked will not count as an Underwritten
Offering Demand unless such revocation occurs after the Offering Launch Date and
the Company does not sell any shares of Common Stock for its own account
pursuant to such offering.

 

- 9 -



--------------------------------------------------------------------------------

Section 2.4. Underwritten Offering Piggyback Rights. (a) Subject to the terms
and conditions of this Agreement and at any time while a Demand Registration
Statement or the Resale Shelf Registration Statement is not effective, at least
seven Business Days prior to the Offering Launch Date with respect to a proposed
underwritten offering of Common Stock by the Company (other than in connection
with the Company’s IPO), the Company shall give written notice of the filing of
a registration statement to all Holders (the “Offering Notice”), which notice
shall offer the Holders the opportunity to include such number of shares of
Registrable Securities in the offering as each such Holder may request
(“Piggyback Rights”). Subject to Sections 2.4(b) and 2.5, each Holder will have
the right to include in such underwritten offering (and registration statement,
if applicable) any Registrable Securities requested to be included by such
Holder by notice to the Company provided within five Business Days after the
Company provides the Offering Notice. Each Holder agrees that such Holder will
treat as confidential the receipt of any Offering Notice and shall not disclose
or use the information contained in such Offering Notice without the prior
written consent of the Company until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by a Holder in breach of the terms of this Agreement.

(b) At least seven Business Days prior to filing a registration statement with
respect to a proposed underwritten offering of Common Stock by the Company, the
Company shall provide notice to the Holders of such anticipated filing together
with a form of the Notice and Questionnaire to be completed by each Holder
desiring to have any of such Holder’s Registrable Securities included in the
proposed underwritten offering of Common Stock. The Notice and Questionnaire
provided shall solicit information from each Holder regarding the number of
Registrable Securities such Holder desires to include in the proposed
underwritten offering of Common Stock and such other information relating to
such Holder as the Company determines is reasonably required in connection with
such offering, including, without limitation, all information relating to such
Holder required to be included in the offering or that may be required in
connection with applicable FINRA or other regulatory filings to be made in
connection with the offering. Any Holder that has not delivered a duly completed
and executed Notice and Questionnaire within five Business Days after the
Company provides the notice referred to above will not be entitled to have such
Holder’s Registrable Securities included in the offering.

(c) The Company shall have the right to determine the Offering Launch Date for
such offering and the structure of the offering and negotiate the terms of any
underwriting agreement (other than those provisions relating to the Holders),
including the number of shares to be sold (if not all shares offered can be sold
at the highest price offered by the underwriters), the offering price and
underwriting discount. The Company will also have the right to determine the
underwriters (and their roles) in the offering. The Holders shall be permitted
to withdraw any of their Registrable Securities included therein by delivering
written notice to the Company at least ten Business Days prior to the Offering
Launch Date. The Company will coordinate with the Holders in connection with the
fulfillment of its responsibilities pursuant to Section 2.6.

 

- 10 -



--------------------------------------------------------------------------------

Section 2.5. Reduction of Offering. Notwithstanding anything contained herein,
if the managing underwriter(s) of an Offering advise(s) the Company and the
Holder(s) of the Registrable Securities included in such Offering, in writing,
that the aggregate number of shares of Common Stock to be sold by the Company or
any other stockholder (other than a Holder), if any, and Registrable Securities
requested to be included in the Offering exceeds the amount that they believe
could be sold without adversely affecting the Offering, then the aggregate
number of shares of Common Stock to be sold by the Company or any other
stockholder (other than a Holder), if any, and Registrable Securities will be
reduced to the amount recommended by such managing underwriter(s). With respect
to an underwritten offering of Common Stock pursuant to an Underwritten Offering
Demand, such reduction will be achieved by, first, reducing, or eliminating if
necessary, all shares of Common Stock requested or desired to be included in
such Offering by the Company for its own account and any other stockholders
(other than Holders) seeking to participate in such Offering in the manner
agreed to by the Company and such stockholders or, if no agreement exists, pro
rata based on the number of shares requested or desired to be included by the
Company and each such other stockholder and, then, if necessary, reducing the
Registrable Securities requested to be included by the Holders pro rata based on
the number of Registrable Securities requested to be included in such Offering
or in such other manner as is agreed to by the Holders. With respect to a
Piggyback Offering initiated by the Company, such reduction will be achieved by,
first, reducing, or eliminating if necessary, all shares of Common Stock
requested to be included in such Offering by any other stockholders (other than
Holders) seeking to participate in such Offering in the manner agreed to by such
stockholders or, if no agreement exists, pro rata based on the number of shares
requested to be included by each stockholder and, then, if necessary, reducing
the Registrable Securities requested to be included by the Holders pro rata
based on the number of Registrable Securities requested to be included in such
Offering or in such other manner as is agreed to by the Holders.

Section 2.6. Registration Procedures; Filings; Information. In connection with a
Registration Statement or Offering in which one or more Holders are
participating:

(a) Prior to filing a Registration Statement or prospectus or any amendment or
supplement thereto which relates to Registrable Securities, the Company will
furnish to each Holder holding such Registrable Securities (and, if such filing
relates to an underwritten offering, to the managing underwriter(s) for such
offering and its counsel, upon request by the Holders holding a majority of the
Registrable Securities included in such offering) a copy of such Registration
Statement, prospectus or amendment or supplement thereto as proposed to be
filed, which shall be subject to review by such parties, and thereafter furnish
to each Holder of such Registrable Securities such number of conformed copies of
such Registration Statement, prospectus or amendment or supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein) as such Holder may reasonably request for such Holder’s records or in
order to facilitate the disposition of the Registrable Securities owned by such
Holder; provided, however, that this Section 2.6(a) shall not apply to (i) an
amendment or supplement relating solely to securities other than such Holder’s
Registrable Securities, and (ii) an amendment or supplement by means of an
Annual Report on Form 10-K, a Quarterly Report on Form 10-Q, a Proxy Statement
on Schedule 14A, a Current Report on Form 8-K or a Registration Statement on
Form 8-A or any amendments thereto filed with the Commission under the Exchange
Act and incorporated or deemed to be incorporated by reference into a
Registration Statement or prospectus. The Company shall not file any
registration statement or

 

- 11 -



--------------------------------------------------------------------------------

prospectus or any amendment or supplement thereto which relates to Registrable
Securities if reasonably objected to in writing by, (i) with respect to a Demand
Registration Statement or a Resale Shelf Registration Statement, Holders of a
majority of the Registrable Securities included therein or (ii) with respect to
an Underwritten Offering Demand, the Demand Offering Representative.

(b) After the filing of a Registration Statement, the Company will immediately
notify each Holder holding Registrable Securities covered by such Registration
Statement of any stop order issued or threatened by the Commission and use all
commercially reasonable efforts to prevent the entry of such stop order or to
remove it if entered. If a stop order previously in effect with respect to a
Registration Statement is removed, the Company will promptly notify each Holder
holding Registrable Securities covered by such Registration Statement. Each
Holder agrees that it will not dispose of any Registrable Securities pursuant to
a Registration Statement while any stop order is in effect with respect to such
Registration Statement.

(c) In connection with the filing of a Registration Statement including
Registrable Securities or an Offering in which one or more Holders are
participating, the Company will use all commercially reasonable efforts to
(i) register or qualify the Registrable Securities under such other securities
or “blue sky” laws of such jurisdictions in the United States (where an
exemption does not apply) as any Holder or managing underwriter(s), if any,
reasonably (in light of such Holder’s intended plan of distribution) requests
and (ii) cause such Registrable Securities to be registered with or approved by
such other governmental agencies or authorities as may be necessary by virtue of
the business and operations of the Company; provided that the Company will not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (c),
(B) subject itself to general taxation in any such jurisdiction or (C) consent
to general service of process in any such jurisdiction. The Company will
promptly notify each Holder of the receipt by the Company of any notification
with respect to the suspension of the qualification of any Registrable
Securities held by such Holder for sale under the securities or “blue sky” laws
of any jurisdiction or the initiation of any proceeding for such purpose or the
lifting of a suspension that was previously in effect. Each Holder agrees that
it will not dispose of any Registrable Securities pursuant to a Registration
Statement or an Offering in a manner requiring qualification under the
securities or “blue sky” laws of any jurisdiction during any period of time
while such qualification has been suspended.

(d) The Company will immediately notify each Holder at any time when a
prospectus relating to such Holder’s Registrable Securities is required to be
delivered under the Securities Act of the occurrence of an event (which may
include obtaining preliminary information regarding the Company’s historical
financial results that have not yet been publicly announced) a result of which
the Company reasonably concludes a supplement or amendment to such prospectus
should be prepared in order to ensure that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. Upon the
occurrence of such event, the Company will promptly prepare, file and, if
applicable, make available to each Holder any such supplement or amendment;
provided that

 

- 12 -



--------------------------------------------------------------------------------

any supplement or amendment relating to the historical financial results of the
Company need not be prepared, filed or made available prior to the Company’s
regularly scheduled date for the filing of such results unless a Demand
Registration or Underwritten Offering Demand has been made. The Company will
promptly notify each Holder when such supplement or amendment has been filed.
Each Holder agrees that, upon receipt of any notice from the Company of the
occurrence of an event as set forth above, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to any Registration
Statement covering such Registrable Securities until such Holder’s receipt of
written notice from the Company that a supplement or amendment has been made.
Each Holder also agrees that such Holder will treat as confidential the receipt
of any notice from the Company of the occurrence of an event as set forth above
and shall not disclose or use the information contained in such notice without
the prior written consent of the Company until such time as the information
contained therein is or becomes available to the public generally, other than as
a result of disclosure by a Holder in breach of the terms of this Agreement.

(e) The Company will use all commercially reasonable efforts to timely file such
reports pursuant to the Exchange Act as are necessary in order to make generally
available to its securityholders an earnings statement for the purposes of, and
to provide the benefits contemplated by, the last paragraph of Section 11(a) of
the Securities Act.

(f) In the case of an Offering in which one or more Holders are participating,
the Company will enter into and perform its obligations under customary
agreements (including an underwriting agreement, if any, in customary form) and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities (including, to the
extent reasonably requested by the managing underwriter(s), sending appropriate
officers of the Company to attend “road shows” scheduled in reasonable number
and at reasonable times in connection with any such Offering, and obtaining
customary comfort letters and legal opinions) in connection with such Offering.

(g) The Company will make available for inspection by any Holder, any
underwriter participating in any disposition of such Registrable Securities
pursuant to a Registration Statement and any attorney, accountant or other
professional retained by any such Holder or underwriter, all financial and other
records, pertinent corporate documents and properties of the Company as shall be
required to enable them to exercise customary due diligence in accordance with
the Securities Act, and cause the Company’s officers, directors and employees to
supply all information required by any such Persons in order to exercise
customary due diligence in accordance with the Securities Act in connection with
the disposition of Registrable Securities pursuant to a Registration Statement,
subject to entry by each such Person of a customary confidentiality agreement in
a form reasonably acceptable to the Company; provided, however, that the
Holders, participating underwriters and their representatives, if any, will use
all commercially reasonable efforts to coordinate the foregoing inspection and
information gathering so as to not materially disrupt the Company’s business
operations.

(h) The Company will use all commercially reasonable efforts to cause all
Registrable Securities covered by any Registration Statement to be listed on
each securities exchange on which similar securities issued by the Company are
then listed.

 

- 13 -



--------------------------------------------------------------------------------

(i) In addition to the Notice and Questionnaire, the Company may require each
Holder of Registrable Securities to promptly furnish in writing to the Company
such information regarding such Holder, the Registrable Securities held by it
and the intended method of distribution of the Registrable Securities as the
Company may from time to time reasonably request and such other information as
may be legally required in connection with such Registration Statement or
Offering. Each Holder further agrees to furnish as soon as reasonably
practicable to the Company all information required to be disclosed in order to
provide that information previously furnished to the Company by such Holder does
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements in any
registration statement not misleading in light of the circumstances in which
they were made, and the Company agrees to promptly update any Registration
Statement to reflect such information.

(j) In the case of an Offering, no Holder may participate unless such Holder
(i) agrees to sell the Registrable Securities it desires to have included in the
Offering on the basis provided in underwriting arrangements in customary form
and (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements, as negotiated by the Company (other
than those provisions relating to the Holders); provided that such Holder shall
not be required to make any representations or warranties other than those
related to title and ownership of such Holder’s shares and as to the accuracy
and completeness of statements made in the applicable registration statement,
prospectus or other document in reliance upon and in conformity with written
information furnished to the Company or the managing underwriter(s) by such
Holder for use therein. In addition, in connection with any Piggyback Offering,
any Holder participating therein will be required to follow such additional
procedures as are reasonably established by the Company and the managing
underwriter(s) relating to such Holder’s participation in such Offering.

(k) No Holder will offer or sell, without the Company’s consent, any Registrable
Securities by means of any “free writing prospectus” (as defined in Rule 405
under the Securities Act) that is required to be filed by the Holder with the
Commission pursuant to Rule 433 under the Securities Act.

(l) The Company will cooperate with the Holders and the managing underwriter(s)
to facilitate the timely preparation and delivery of certificates (which shall
not bear any restrictive legends unless required under applicable law)
representing Registrable Securities sold under any Registration Statement, and
enable such securities to be in such denominations and registered in such names
as the managing underwriter(s) or such Holders may request and cause its
transfer agent to cooperate in connection with any transfer of Registrable
Securities pursuant to a Registration Statement or Offering.

Section 2.7. Registration Expenses. In connection with any Registration
Statement or Offering in which one or more Holders are participating, the
Company shall pay all customary registration and offering expenses incurred,
regardless whether such Registration Statement is declared effective by the
Commission or such Offering is completed, including: (a) all registration,
filing and stock exchange fees, (b) fees and expenses of compliance with
securities or “blue sky” laws (including reasonable fees and disbursements of
counsel in connection with

 

- 14 -



--------------------------------------------------------------------------------

blue sky qualifications of the Registrable Securities), (c) printing expenses,
(d) internal expenses of the Company (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), (e) the fees and expenses incurred in connection with the
listing of the Registrable Securities, (f) the fees and disbursements of legal
counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company, including in connection
with the preparation of any Registration Statements, comfort letters, and any
custodian, transfer agent and registrar fees, (g) reasonable fees and
disbursements of legal counsel to the Holders (not to exceed $25,000) in
connection with such Registration Statement and/or Offering; provided that the
Company will not be responsible for fees and disbursements of more than one firm
of attorneys for all Holders and (h) the reasonable fees and expenses of any
special experts retained by the Company in connection with such Registration
Statement and/or Offering. The Company shall have no obligation to pay any
transfer taxes or underwriting, brokerage or other similar fees, discounts or
commissions attributable to the sale of Registrable Securities or expenses borne
by the underwriters.

Section 2.8. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder of Registrable Securities, its officers, directors,
agents, partners, members, trustees, executors, employees, managers, advisors,
attorneys, representatives and Affiliates, and each Person, if any, who controls
such Holder within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against, as incurred, any and all losses, claims,
damages, judgments and liabilities (or actions in respect thereof) (the
“Liabilities”) that arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement, preliminary prospectus, prospectus, or free writing prospectus
(including all document incorporated therein by reference) relating to the
Registrable Securities (in each case, as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto), or that arise out
of or are based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, (with respect to any preliminary prospectus, prospectus or free writing
prospectus, in light of the circumstances under which they were made), not
misleading, except insofar as such Liabilities arise out of or are based upon
any such untrue statement or omission or alleged untrue statement or omission
included in reliance upon and in conformity with information furnished in
writing to the Company by such Holder or on such Holder’s behalf expressly for
inclusion in a Registration Statement (or any amendment thereto) or any
prospectus (or any amendment or supplement thereto).

Section 2.9. Indemnification by Holders of Registrable Securities. Each Holder
agrees, severally but not jointly or jointly and severally, to indemnify and
hold harmless the Company, its officers, directors, agents, partners, members,
trustees, executors, employees, managers, advisors, attorneys, representatives
and Affiliates, and each Person, if any, who controls the Company within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity from the Company to such
Holder, but only with respect to information relating to such Holder included in
reliance upon and in conformity with information furnished in writing by such
Holder or on such Holder’s behalf expressly for use in any registration
statement, preliminary prospectus, prospectus or free writing prospectus
relating to the Registrable Securities, or any amendment or supplement thereto;
provided that the liability of each Holder shall be limited to the net proceeds
(after

 

- 15 -



--------------------------------------------------------------------------------

deducting underwriting commissions and discounts, if any) received by such
Holder from the sale of its Registrable Securities pursuant to any such
registration statement. In case any action or proceeding shall be brought
against the Company or its officers, directors, agents, employees, attorneys,
representatives or Affiliates or any such controlling person, in respect of
which indemnity may be sought against such Holder, such Holder shall have the
rights and duties given to the Company, and the Company or its officers,
directors, agents, employees, attorneys, representatives or Affiliates or such
controlling person shall have the rights and duties given to such Holder, by
Section 2.10.

Section 2.10. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 2.8 or
2.9, such Person (an “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided that the failure of
any Indemnified Party to give such notice will not relieve such Indemnifying
Party of any obligations under Section 2.8 or 2.9, except to the extent such
Indemnifying Party is materially prejudiced by such failure; provided further,
that the failure to notify an Indemnifying Party shall not relieve it from any
liability that it may have to an Indemnified Party otherwise under Section 2.8
or 2.9. In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (a) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(b) representation of the Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnifying Party and the Indemnified Party. It is
understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by (i) in the case of Persons indemnified pursuant to
Section 2.8 hereof, the Holders which owned a majority of the Registrable
Securities sold under the applicable registration statement and (ii) in the case
of Persons indemnified pursuant to Section 2.9, the Company, in each case,
subject to the written consent of the Indemnifying Party (such consent shall not
be unreasonably withheld, conditioned or delayed). The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent (such consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Parties from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding without any admission of liability by such Indemnified Party.

 

- 16 -



--------------------------------------------------------------------------------

Section 2.11. Contribution. If the indemnification provided for in Section 2.8
or 2.9 hereof is held by a court of competent jurisdiction to be unavailable to
an Indemnified Party or insufficient in respect of any losses, claims, damages
or liabilities that otherwise would have been covered by Section 2.8 or 2.9
hereof, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and of each such Indemnified Party, on the
other hand, in connection with such statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party on the
one hand and of each Indemnified Party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 2.11 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.11, the liability of each
Holder shall be limited to the net proceeds (after deducting underwriting
commissions and discounts, if any) received by such Holder from the sale of its
Registrable Securities pursuant to any such registration statement. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The Holder’s obligations to
contribute pursuant to this Section 2.11, if any, are several in proportion to
the proceeds of the offering actually received by such Holder (after deducting
underwriting commissions and discounts, if any) bears to the total proceeds of
the offering received by all the Holders and not joint.

For purposes of this Section 2.11, each Person, if any who controls a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as a Holder, and each
director of the Company, and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.

Section 2.12. Rule 144. The Company covenants that it will use all commercially
reasonable efforts to make and keep current public information regarding the
Company available as those terms are defined in Rule 144 and file in a timely
manner any reports and documents required to be filed by it under the Securities
Act and the Exchange Act. Upon the request of any Holder, (a) the Company shall
furnish to any Holder (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time more than 90
days after the effective date of the registration statement for the Company’s
initial public offering), the Securities Act and the Exchange Act (at any time
after it has become subject to such reporting requirements), and (ii) a copy of
the most recent annual or quarterly report of the Company and

 

- 17 -



--------------------------------------------------------------------------------

such other reports and documents so filed by the Company, and (b) the Company
shall use all commercially reasonable efforts to take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable Holders to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

Section 2.13. Suspension of Use of Registration Statement. The Company shall
have the right, in limited circumstances, to postpone its obligations in
connection with a Demand Registration or Underwritten Offering Demand and/or
suspend the use of any Registration Statement that has become effective for up
to 30 consecutive days (except as a result of a refusal by the Commission to
declare a post-effective amendment to a Registration Statement effective after
the Company has used all commercially reasonable efforts to cause the
post-effective amendment to be declared effective by the Commission, in which
case, the Company must terminate the black-out period immediately following the
effective date of the post-effective amendment) and not more than twice in any
consecutive 12-month period (a “Suspension Period”) if: a majority of the Board
of Directors of the Company determines in good faith (A) that any such action
would interfere with any proposed financing, offer or sale of securities,
acquisition, corporate reorganization or other material transaction involving
the Company; (B) that any such action would require premature disclosure of
material non-public information that the Company has a bona fide business
purpose for preserving as confidential; (C) that any such action would render
the Company unable to comply with requirements under the Securities Act or
Exchange Act; or (D) that it is required by law, rule or regulation to
supplement the Registration Statement or file a post-effective amendment to the
Registration Statement in order to ensure that the prospectus (1) contains the
information required under Section 10(a)(3) of the Securities Act, (2) discloses
any facts or events arising after the effective date of the Registration
Statement (or of the most recent post-effective amendment) that, individually or
in the aggregate, represents a fundamental change in the information set forth
therein or (3) discloses any material information with respect to the plan of
distribution that was not disclosed in the Registration Statement or any
material change to such information; provided that the Company notifies the
applicable Holders in writing of its determination to this effect (a “Suspension
Notice”). Upon the occurrence of any such suspension, the Company shall use all
commercially reasonable efforts to cause the Registration Statement to become
effective or to promptly amend or supplement such Registration Statement on a
post effective basis or to take such action as is necessary to make resumed use
of the Registration Statement as soon as practicable. Each Holder agrees that
such Holder shall not dispose of any Registrable Securities pursuant to a
Registration Statement during any Suspension Period, shall treat as confidential
the receipt of such Suspension Notice and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until the earlier of such time as the information
contained therein is or becomes available to the public generally, other than as
a result of disclosure by a Holder in breach of the terms of this Agreement, or
the end of the applicable Suspension Period. The Company agrees to notify the
Holders in writing as promptly as practicable following the end of a Suspension
Period and the Holders may thereafter recommence effecting sales of the
Registrable Securities pursuant to the Registration Statement (or such filings).

Section 2.14. Lock-Ups. In connection with any underwritten offering of Common
Stock by a Holder pursuant to this Agreement or by the Company, the Company and
each

 

- 18 -



--------------------------------------------------------------------------------

Significant Holder agree to enter into customary lock-up agreements, as
negotiated by the Company, restricting, among other things, future sales of
Common Stock by such Persons; provided that the length of the restrictions
contained in the lock-up agreement required to be signed by the Holders shall
not extend beyond the duration of the similar restrictions agreed to by the
Company, with respect to the Company’s or its directors’ and executive officers’
activity (whichever period is shorter), in connection with such offering.

ARTICLE III

MISCELLANEOUS

Section 3.1. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

Section 3.2. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of (i) the Company; and
(ii) Holders that hold a majority of the Registrable Securities; provided,
however, that the provisions of this Agreement may not be amended, modified or
supplemented and the observance of any term hereof may not be waived with
respect to any Holder without the written consent of such Holder, unless such
amendment, termination, or waiver applies to all Holders in the same fashion. No
failure or delay by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon any breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.

Section 3.3. Notices. All notices and other communications in connection with
this Agreement shall be made in writing by hand delivery or courier guaranteeing
overnight delivery, by facsimile transmission or such other means as are agreed
to by the parties hereto:

(a) if to any Holder, initially to the address indicated in such Holder’s Notice
and Questionnaire or, if no Notice and Questionnaire has been delivered, to the
address or facsimile number provided by the Initial Holder set forth on the
signature page hereto; and

(b) if to the Company, initially at Hannon Armstrong Sustainable Infrastructure
Capital, Inc., 1906 Towne Centre Boulevard, Suite 370, Annapolis, Maryland
21401, Attention: Office of the General Counsel, facsimile: (410) 571-6199 or to
such other address as the Company may hereafter specify in writing.

All such notices and communications shall be deemed to have been duly given,
delivered, sent, received and provided for purposes of this Agreement: at the
time delivered by hand, if personally delivered; and on the next Business Day,
if timely delivered to a courier guaranteeing overnight delivery.

 

- 19 -



--------------------------------------------------------------------------------

Section 3.4. Successors and Assigns; Assignment of Registration Rights. Each
(i) MissionPoint Initial Holder may transfer its rights under this Agreement
with respect to its Registrable Securities to any investor in Fund I, Fund II or
Fund III and (ii) Holder may transfer its rights under this Agreement with
respect to its Registrable Securities to any Person with the prior written
consent of the Company (each, an “Eligible Assignee”). Any Eligible Assignee
must agree in writing to be bound by the provisions of this Agreement (and
execute a counterpart signature page or joinder agreement hereto setting forth
such obligations) in order to become a party to this Agreement. Except as set
forth in this Section 3.4, the rights under this Agreement are not transferable.

Section 3.5. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to the
choice of law or conflict of law provisions thereof.

Section 3.7. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 3.8. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Company with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, including the Registration Rights Agreement, dated as of May 31, 2007,
entered into by Hannon Armstrong Capital LLC, MissionPoint HA Parallel Fund,
L.P. and the other registerable holders party thereto. This Agreement will
control in all respects a Registration Statement filed pursuant to this
Agreement, or any other matter covered hereby, with respect to Registrable
Securities.

Section 3.9. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10. Termination. Notwithstanding any other provision of this
Agreement, the obligations of the parties under this Agreement shall cease when
all shares of Common Stock that comprise Registrable Securities have been
disposed of pursuant to a registration statement or may be sold pursuant to Rule
144 without regard to the volume limitations thereof, except, in each case, for
any obligations under Sections 2.7, 2.8, 2.9, 2.10 and 2.11.

 

- 20 -



--------------------------------------------------------------------------------

Section 3.11. Waiver of Jury Trial. The parties hereto (including any Initial
Holder and any subsequent Holder) irrevocably waive any right to trial by jury.

Section 3.12. Subsequent Registration Rights. The Company may grant registration
rights in the future, provided they are not inconsistent with the provisions of
this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC. By:  

/s/ Jeffrey W. Eckel

  Name:   Jeffrey W. Eckel   Title:   President and Chief Executive Officer

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Jeffrey W. Eckel

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ John J. Christmas

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Steven L. Chuslo

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ David K. Watson

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Daniel K. McMahon

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Nathaniel J. Rose

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   /s/ Nathaniel J. Rose 410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Scott J. Foster

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Lisa A. Hale

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Brian J. Harenza

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Michael J. Hester

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Marvin R. Wooten, Jr.

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ J. Brendan Herron, Jr.

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ G. Michael Bruce

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Cielo P. Carranza

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Amanda S. Cimaglia

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Jody Clark

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Jonelle G. Clarke

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Katherine M. Dent

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Patrick M. Fox

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Polly Ortlieb

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS By:  

/s/ Joshua J. Mersfelder

  Name:     Title:   Address:   1906 Towne Centre Blvd, Suite 370, Annapolis,
Maryland 21401 Fax No.:   410-571-6199

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

MISSIONPOINT HA PARALLEL FUND, LLC By:   MissionPoint Capital Partners LLC, its
Manager By:  

/s/ Jesse Fink

Name:   Jesse Fink Title:   Executive Committee Member By:  

/s/ Mark Cirilli

Name:   Mark Cirilli Title:   Executive Committee Member

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

MISSIONPOINT HA PARALLEL FUND II, LLC By:   MissionPoint Capital Partners LLC,
its Manager By:  

/s/ Jesse Fink

Name:   Jesse Fink Title:   Executive Committee Member By:  

/s/ Mark Cirilli

Name:   Mark Cirilli Title:   Executive Committee Member

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

MISSIONPOINT HA PARALLEL FUND III, LLC By:   MissionPoint Capital Partners LLC,
its Manager By:  

/s/ Jesse Fink

Name:   Jesse Fink Title:   Executive Committee Member By:  

/s/ Mark Cirilli

Name:   Mark Cirilli Title:   Executive Committee Member

 

Signature Page – Registration Rights

Agreement



--------------------------------------------------------------------------------

SCHEDULE I

[Intentionally left blank]

 

Sch. I-1